Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Examiner disagrees with Applicant’s assertion that the claims are not directed towards an abstract idea as the Court has concluded in numerous cases that real-time data collection from multiple sources, analyzing the data, and outputting such, is an abstract idea wherein the steps were considered a mental process (e.g. Electric Power, SecureNet Sols). Even though this claim pattern is similar to those determined to be abstract ideas, the Court has also stated that when data is collected from a specific sensory configuration there could be significantly more to overcome the 101 rejection (see Thales). Such is not the case here as the claims only state “obtaining two dimensional image data of a golf ball in flight, the two dimensional image data originating from a camera; obtaining radar data of the golf ball in flight, the radar data originating from a Doppler radar device.” This lacks any discussion about placement, angles, type of camera, and other details to that would present a specific configuration.  Lastly Applicant claims that the claimed invention does provide a practical application as it provides better 3D tracking of a golf ball. Applicant states that “3D ball positions can be used to generate a 3D representation of the ball's flight path within a 3D computer model 124 of an environment for the golf ball 155. This environment can be a representation of the actual, physical environment that the golfer 140 stands in (e.g., a particular hole on a particular golf course) or the environment can be a virtual environment that exists only in the computer model.” However, golf simulators that track golf ball patterns have been readily available for many years before this invention was filed.  For example, Tuxen (U.S. Patent 1,031,509) discusses a similar 3d golf tracker arrangement that incorporates a radar detector and camera into one unit. Applicant claims that a radar detector and camera in one device is an improvement as the device would be readily available, however as shown by Tuxen this type of device was available before Applicant’s invention. Therefore, the claims lack improvement to computer technology and lack the practical application necessary to overcome the previous 101 rejection. The claims stand rejected.

/REGINALD A RENWICK/Primary Examiner, Art Unit 3715